Section 10.7




FORM OF
RESTRICTED STOCK UNIT AWARD CERTIFICATE
for Non-Employee Directors


Non-transferable


GRANT TO


Name
(“Grantee”)


by Duke Realty Corporation (the “Company”) of


X,XXX
restricted stock units convertible into shares of its common stock, par value
$0.01 (the “Units")


pursuant to and subject to the provisions of the Duke Realty Corporation 2015
Non-Employee Directors Compensation Plan, (the “Directors Compensation Plan”),
which is operated as a subplan of the Duke Realty Corporation Amended and
Restated 2005 Long-Term Incentive Plan (the “Equity Incentive Plan” and,
together with the Directors Compensation Plan, the “Plans”), and to the terms
and conditions set forth on the following page.


Unless vesting is accelerated in accordance with the Plans, the Units shall vest
(become non-forfeitable) in accordance with the following schedule:


Continuous Status as a Participant
after Grant Date
Number of
Units Vesting Per Year 




Percent of Units Vested
Less than 2 Years
0
0%
2 Years
X,XXX
100%



IN WITNESS WHEREOF, Duke Realty Corporation has caused this Certificate to be
executed as of the Grant Date, as indicated below.


DUKE REALTY CORPORATION    ACCEPTED BY GRANTEE:




By:     __________________________________


Tracy D. Swearingen,    Name
SVP, Taxation
__________________________________
Date




--------------------------------------------------------------------------------

TERMS AND CONDITIONS



Grant Date: Month Day, 2015




--------------------------------------------------------------------------------

TERMS AND CONDITIONS

DEFINITIONS:
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Incentive Plan. Without limiting the foregoing,
the following terms shall have the following meanings for purposes of this award
certificate (“Certificate”):


(a) “Retirement” means Participant’s termination of employment with the Company
or an Affiliate, other than a Termination for Cause, on or after Participant
attains the age of 55 years provided that, as of the date of termination, the
sum of the number of whole years of Participant’s employment with the Company or
an Affiliate plus Participant’s age totals at least 65 years.


(b) “Termination for Cause” means Participant’s termination of employment with
the Company or an Affiliate for Cause (as defined in the Incentive Plan) or by
reason of Participant’s (i) violation of material Company or Affiliate policies
or (ii) breach of non-competition, confidentiality or other restrictive
covenants that may apply to Participant.


(c) “Resignation for Good Reason” after a Change in Control means, without
Participant’s prior written consent: (i) a forced move to a location more than
60 miles from Participant’s place of business immediately prior to the Change in
Control; or (ii) a material reduction in Participant’s base salary and/or annual
incentive bonus target as compared to that in effect immediately prior to the
Change in Control. Participant may not resign for Good Reason without providing
the employer written notice of the grounds that Participant believes constitute
Good Reason and giving the employer at least 30 days after such notice to cure
and remedy the claimed event of Good Reason.
 
RESTRICTED STOCK UNITS:


1. Grant of Units. The Company hereby grants to Participant, subject to the
restrictions and the terms and conditions set forth in the Incentive Plan and in
this Certificate, the number of restricted stock units indicated on page 1
hereof (the “Units”) which represent the right to receive an equal number of
Shares of the Company’s Stock on the terms set forth in this Certificate.


2. Vesting of Units. The Units have been credited to a bookkeeping account on
behalf of Participant. The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “RSU Vesting Date”):


(a)    as to the number of the Units specified on page 1 hereof, on the
respective anniversaries of the Grant Date specified on page 1 hereof, or


(b)    the termination of Participant’s employment from the Company or any
Affiliate due to death or Disability, or


(c)    the termination of Participant’s employment from the Company or any
Affiliate without Cause (or Participant’s Resignation for Good Reason) within
one year following the occurrence of a Change in Control, or


(d)    the occurrence of a Change in Control, if this Award is not equitably
converted or substituted by the Surviving Corporation.







--------------------------------------------------------------------------------

TERMS AND CONDITIONS

If Participant’s employment terminates prior to the RSU Vesting Date for any
reason other than Section 2(b), (c) or (d) above or Retirement (or in the event
Participant is given notice of Termination for Cause on or prior to the RSU
Vesting Date), Participant shall forfeit all right, title and interest in and to
the Units as of the date of such termination (or as of the date of receipt of
such notice of Termination for Cause, if applicable) and the Units will be
reconveyed to the Company without further consideration or any act or action by
Participant. If Participant’s employment terminates by reason of Retirement
prior to the RSU Vesting Date, then, subject to Paragraph 7 below, the Units
shall continue to vest in accordance with the schedule shown on page 1 of this
Certificate on the same basis as if no termination of service with the Company
had occurred. If Section 409A of the Code is determined to apply to this Award,
any reference herein to Participant’s “termination of employment” shall be
interpreted to mean Participant’s “separation from service” as defined in Code
Section 409A and Treasury regulations and guidance with respect to such law.


3. Conversion to Stock. Unless the Units are forfeited prior to the RSU Vesting
Date as provided in Paragraph 2, or deferred as provided in Paragraph 4, the
Units will be converted to actual shares of Stock on the later of (i) the RSU
Vesting Date, or (ii) if required by Code Section 409A and Treasury regulations
and guidance with respect to such law, the six-month anniversary of
Participant’s separation from service (the “Conversion Date”), and stock
certificates evidencing the conversion of Units into shares of Stock will be
registered on the books of the Company in Participant’s name as of the
Conversion Date and delivered to Participant as soon as practical thereafter.


4. Deferral Election. If permitted by the Committee, Participant may elect with
respect to any or all of the Units to defer delivery of the shares of Stock that
would otherwise be due on the original Conversion Date until a designated later
time. If such deferral election is permitted, the Committee shall, in its sole
discretion, establish the rules and procedures for such payment deferrals in
compliance with Section 409A of the Code and Treasury regulations and guidance
with respect to such law.


5. Dividend Equivalents. If and when dividends or other distributions are paid
with respect to the Stock while the Units are outstanding, the dollar amount or
fair market value of such dividends or distributions with respect to the number
of shares of Stock then underlying the Units shall be converted into additional
Units in Participant’s name, based on the Fair Market Value of the Stock as of
the date such dividends or distributions were payable. Such additional Units
acquired upon the reinvestment of dividends or distributions shall be
immediately vested when credited to Participant’s account, but will be converted
to actual shares of Stock on the earlier of: (i) the same date as the original
Units with respect to which they were credited are converted to Stock, or (ii)
if such original Units fail to vest and are therefore forfeited, as soon as
practical after the date on which the original Units were forfeited (or six
months after Participant’s separation from service if necessary to comply with
Section 409A of the Code). Notwithstanding the foregoing sentence, in the event
Participant is given notice of Termination for Cause on or prior to the
conversion date, Participant shall forfeit all right, title and interest in and
to such dividend-equivalent Units as of the date of receipt of such notice of
Termination for Cause, and such Units will be reconveyed to the Company without
further consideration or any act or action by Participant. Upon conversion of
the Units into shares of Stock, Participant will obtain full voting and other
rights as a stockholder of the Company.


6. Payment of Taxes. Participant will, no later than the date as of which any
amount related to the Units first becomes includable in Participant’s gross
income for federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee regarding payment of, any federal,
state and local taxes of any kind (including Participant’s FICA obligation)
required by law to be withheld with respect to such amount. Without limiting the
foregoing, the Company may permit or require that any such withholding
requirement be satisfied, in whole or in part, by having the Company withhold
from the Units upon settlement a number of shares of Stock having a Fair Market
Value on the date of withholding, equal to the minimum amount (and not





--------------------------------------------------------------------------------

TERMS AND CONDITIONS

any greater amount) required to be withheld for tax purposes, all in accordance
with such procedures as the Secretary establishes. The obligations of the
Company under this Certificate will be conditional on such payment or
arrangements, and the Company and, where applicable, its Affiliates, will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Participant.


GENERAL PROVISIONS:


7. Special Rules Regarding Retirement. As consideration for the extended vesting
or exercise period of the Awards as a result of Participant’s Retirement, and
provided that Participant has not previously entered into a non-competition
agreement with the Company, Participant shall enter into a non-competition
agreement with the Company at the time of Participant’s Retirement if requested
by the Committee or the Chief Executive Officer within 60 days following the
date of Retirement, in such form as shall be reasonably determined by the
Committee. In the event that Participant refuses to enter into such
non-competition agreement, then all of the Awards, that were not vested as of
the date immediately preceding the date of Participant’s Retirement shall expire
on the earlier of (i) the time of such refusal, or (ii) 5:00 p.m., Eastern Time,
on the 60th day following the date of Participant’s Retirement. In the event
that Participant enters into or has previously entered into and breaches a
non-competition agreement, all of the outstanding Awards under this award
certificate and under any prior award certificate for Units granted under the
Incentive Plan that were not vested as of the date immediately preceding the
date of Retirement shall expire immediately as of the time of such breach.


8. Changes in Capital Structure. The provisions of Article 15 of the Incentive
Plan shall apply to these Awards and are incorporated herein by reference.
Without limiting the foregoing, in the event the Stock shall be changed into or
exchanged for a different number or class of shares of stock or securities of
the Company or of another company, whether through reorganization,
recapitalization, statutory share exchange, reclassification, stock split-up,
combination of shares, merger or consolidation, or otherwise, there shall be
substituted for each share of Stock then underlying the Awards subject to this
certificate the number and class of shares into which each outstanding share of
Stock shall be so exchanged.


9. Restrictions on Transfer and Pledge. No right or interest of Participant in
these Awards may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Participant to any other party other than the
Company or an Affiliate. The Awards are not assignable or transferable by
Participant other than by will or the laws of descent and distribution or
pursuant to a domestic relations order that would satisfy Section 414(p)(1)(A)
of the Code if such Section applied to an Award under the Incentive Plan.


10. Limitation of Rights. The Awards do not confer to Participant or
Participant’s beneficiary any rights of a shareholder of the Company unless and
until Shares are in fact issued to such person in connection with the exercise
or conversion of the Awards. Nothing in this Certificate shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Participant’s service at any time, nor confer upon Participant any right to
continue in the service of the Company or any Affiliate.


11. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Participant; provided, however, that such amendment,
modification or termination shall not, without Participant’s consent, reduce or
diminish the value of this Award. Notwithstanding anything herein to the
contrary, the Committee may, without Participant’s consent, amend or interpret
this Certificate to the extent necessary to comply with Section 409A of the Code
and Treasury regulations and guidance with respect to such law.







--------------------------------------------------------------------------------

TERMS AND CONDITIONS

12. Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
Participant and to Awards of this type.


13. Incentive Plan Controls. The terms contained in the Incentive Plan are
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Incentive Plan. In the event
of any actual or alleged conflict between the provisions of the Incentive Plan
and the provisions of this Certificate, the provisions of the Incentive Plan
shall be controlling and determinative.


14. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Incentive
Plan.


15. Severability. If any one or more of the provisions contained in this
Certificate is invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


16. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Duke Realty Corporation, 600 East 96th Street, Suite 100,
Indianapolis, IN 46240; Attn: General Counsel, or any other address designated
by the Company in a written notice to Participant. Notices to Participant will
be directed to the address of Participant then currently on file with the
Company, or at any other address given by Participant in a written notice to the
Company.





































